SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

86
CAF 11-01051
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF LINDA K. MAGGIO,
PETITIONER-RESPONDENT,

                     V                                              ORDER

JOHN A. MAGGIO, RESPONDENT-APPELLANT.


WILLIAM M. BORRILL, NEW HARTFORD, FOR RESPONDENT-APPELLANT.

C. LOUIS ABELOVE, UTICA, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Oneida County (James R.
Griffith, J.), entered February 10, 2011 in a proceeding pursuant to
Family Court Act article 4. The order, among other things, denied
respondent’s objections to orders of support issued by the Support
Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court